Title: To Thomas Jefferson from Elizabeth House Trist, 13 June 1801 [document added in digital edition]
From: Trist, Elizabeth House
To: Jefferson, Thomas


               
                  Birdwood 13th June 1801
               
               This is the first time I ever felt a disinclination to address you, as the subject on which I shall touch is one in which you must be heartily wearied. In fact my delicacy occasion’d me to postpone from Week to Week Soliciting you in favor of an old and worthy friend of ours Alexander Fowler of Pittsburg. There are two Offices at that Place one of inspector of the Revenue the other Quarter Master that wou’d be acceptable to him, Shoud either of the incumbents be removed, which is an event generally expected by the People of that Country.
               When I reflect upon his active and decided firmness in the cause of Republicinism, the Oppressions which he has experienced both under the Brittish Goverment and for some years in that Country in consiquence of those sentiments; and when I am convinced had he held different sentiments he wou’d not in an advanced period of life stand in need of any emolument to render the Evening days comfortable, I can with more confidence take up my pen. Mr Gallitin is also well acquainted with the merits and situation of Mr Fowler—
               I hope you have got your Rooms contracted ere this, or you must have sufferd with the cold for a week or ten days past, if the weather in Washington bore any resemblance to what we have had; constant rain for a week, but it has I am in hopes cleard up without frost. You have heard no doubt from Mr Randolph of the dreadful hail storm, which has been injurious to him and many others. Charlottesville upsett, one new House moved its station, and the Sky lights at Mountecello I hear has not escaped. I expected that our Cabbin wou’d have been carried of by the Wind, but its humility not its strength preserved it: we have experienced no damage except the blowing down a few pannel of fence. I observed several trees on Mr Divers land tumbled in the Dust, with all their growing honors thick upon them. in Orange I am inform’d that there has been Acres clear’d by the storm ready for Tobacco, a pleasing catastrophe to a Virginian, if it had not been accompanied with so great distruction to his Dwellings, which in many places have been intirely carried away as also Waggons &cc—I am grateful for our good fortune as yet. our grain is flourishing, tho many of our Neighbours have lost their Rye by a Worm at the root. I am pleased with our situation had we a more convenient establishment as it is I dont know that I wou’d exchange with any of you in the Grand City, unless I was well provided with the needful. we have few temptations to extravagance tho we have many inducements to wish for greater comforts. but We all injoy good health and of course appetites to relish our homely fare—My family have but one Mind in Wishes for your happiness
               
                  E Trist
               
               
                  Please to remember us to My Dear friend Capt Lewis
               
            